Citation Nr: 1130932	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU) prior to January 2, 2004.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, implicitly denied the Veteran's implicit claim for a TDIU that is deemed to have been filed as part and parcel to his claim for an increased rating for posttraumatic stress disorder (PTSD), per the holding of the United States Court of Appeals for Veterans Claims (Court) in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  [In Rice, the Court held that a TDIU claim explicitly raised or implicitly raised by the record during the pendency of an increased rating claim is part and parcel to the increased rating claim and not a separate "freestanding" claim.  This may have an impact on the effective date of a TDIU award that may be granted as a result, as the effective date may be predicated on the date of claim to reopen for an increased rating.  See also 38 C.F.R. § 4.400(o)(2) (2010).]  

The current appeal stems from the Veteran's application to reopen his claim for an increased rating for PTSD, which was received by VA on January 2, 2004.  In a November 2010 Board decision, the Veteran's 10 percent evaluation for PTSD was confirmed for the period prior to January 2, 2004, but he was granted a 100 percent schedular rating for PTSD, effective January 2, 2004, which effectively mooted the TDIU claim for the period commencing January 2, 2004 onwards.  Thusly, the remaining issue pending on appeal is entitlement to a TDIU for the period prior to January 2, 2004.  In November 2010, the Board remanded this issue to the RO for further procedural development.  Following this development, the RO denied the claim for a TDIU for the period prior to January 2, 2004 in a May 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in July 2011, and the Veteran now continues his appeal.



FINDINGS OF FACT

1.  On January 2, 2004, the Veteran filed his present claim for a TDIU, concurrent with his increased rating claim for PTSD.

2.  Prior to January 2, 2004, the Veteran was service connected only for PTSD (then rated 10 percent disabling) and hemorrhoids (then rated noncompensably disabling), which together produced a combined disability rating of 10 percent.

3.  Prior to January 2, 2004, the Veteran's vocational background was in carpentry, building maintenance, and scuba diving equipment repair.

4.  The Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment at any time during the period from January 2, 2003 to January 1, 2004 (i.e., the one-year period prior to January 2, 2004, on which his TDIU claim was filed concurrent with his increased rating claim for PTSD).  


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating based on individual unemployability have not been met at any time during the one-year period prior to January 2, 2004, including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 3.400(o)(2), 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This appeal stems from the Veteran's TDIU claim, which is deemed to have been part and parcel to his claim for an increased rating for PTSD, which was received by VA on January 2, 2004.  Although the Veteran was not provided with notice of the VCAA as it pertained to his TDIU claim prior to initial adjudication of the claim, the Board rectified this procedural defect by remanding the claim to the RO in November 2010 so that compliant notice could be provided followed by a readjudication of the claim.  Thusly, a subsequent letter dated in December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.  To the extent that there was an error in timing of notice, this defect was cured by the RO's subsequent readjudication of the TDIU claim on the merits in a May 2011 rating decision/supplemental statement of the case following the issuance of the fully compliant VCAA notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The December 2010 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  VA has conducted all reasonable efforts during the course of this claim to obtain any and all medical records pertaining to the Veteran's medical treatment and psychiatric counseling for his service-connected PTSD for the period from January 2, 2003 - January 1, 2004, for inclusion in his claims folder.  Although VA obtained very little objective clinical evidence contemporaneous to the aforementioned time period, the record indicates that during the time period at issue, the Veteran was largely estranged from society in general, and his immediate siblings and their families in particular, and evidently did not seek or receive much in the way of treatment or counseling for his service-connected disabilities.  Thusly, the evidence of record is as fully developed as it can be, given the facts and circumstances of this particular case, and no further attempts by VA to develop the evidence would likely result in additional medical records being successfully obtained.  In any case, following the most recent development of the record per the November 2010 Board remand, the Veteran has not identified any relevant outstanding evidence pertaining to the period from January 2, 2003 - January 1, 2004, whose inclusion in the record is deemed necessary to fairly adjudicate the current TDIU claim.  

Evidence submitted by the Veteran in support of his claim includes the report of a private psychiatric evaluation conducted in September 2010 by Robert Baxter Nisbet, M.D., who presented an opinion regarding the state of the Veteran's employability for the period from 1995 onwards.  Although no medical examination has been conducted that addresses the issue of the Veteran's individual unemployability due to his service-connected disabilities for the period from January 2, 2003 to January 1, 2004, the Board concludes that such an examination would not be of any usefulness towards determining the claimant's individual unemployability because any opinion expressed would be merely speculative, given the paucity of available clinical evidence pertinent to this time period.  Therefore, the Board finds that there is no prejudice for it to adjudicate the TDIU claim on appeal, notwithstanding the absence of a VA compensation examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU prior to January 2, 2004.

The history of this claim is as follows: by RO decision of March 1987, the Veteran was granted service connection for PTSD (rated 10 percent disabling) and hemorrhoids (rated noncompensably disabling).  These evaluations were confirmed and continued in a May 1989 rating decision.  Thereafter, other than a January 1990 letter from the Veteran, which informed VA of his updated mailing address, no further correspondence was received from him regarding his claim until January 2, 2004, when he filed a claim for a rating increase/TDIU regarding his service-connected disabilities.  Thus, the Board finds that there is no substance to the Veteran's assertion (via his representative) in his May 2011 substantive appeal that there was a pending appeal for an increased rating dating back to 1993.

As previously stated, this appeal stems from the Veteran's claim for a rating increase for PTSD, which was received by VA on January 2, 2004.  By Board decision of November 2010, he was granted a 100 percent schedular rating for PTSD, effective January 2, 2004.  His claim for a rating above 10 percent for PTSD prior to January 2, 2004, was denied in the same appellate decision, was not timely appealed to the Court, and is now final with regard to this determination.  See 38 U.S.C.A. § 7266 (West 2002).  Thus, although the claim for a TDIU is mooted for the period from January 2, 2004, forward, the remaining issue before the Board is his entitlement to a TDIU for the period prior to January 2, 2004.  Generally, effective dates of VA compensation awards are the date of claim or the date entitlement arose, whichever is later.  For awards of an increased rating or a TDIU, it is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  Therefore, if the evidence so demonstrates, the Veteran may be entitled to a TDIU for up to one year prior to January 2, 2004.  [Caselaw and precedential opinion have further clarified that when a claimant submits a claim alleging an increase in disability or individual unemployability within the one year period prior to VA's receipt of the claim and medical evidence substantiates the increased disability or individual unemployability, the effective date of an award of increased disability compensation or individual unemployability will be the date that such increase was factually ascertainable pursuant to 38 C.F.R. § 3.400(o)(2), but if the medical evidence substantiates a finding that the increased disability or individual unemployability commenced on a date that is over one year prior to VA's receipt of the claim, the effective date of an award of increased disability compensation or individual unemployability shall be the date of VA's receipt of the claim and no earlier.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.]

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2010).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

For the period from January 2, 2003 to January 1, 2004, the Veteran was service connected for PTSD, evaluated as 10 percent disabling, and hemorrhoids, evaluated as noncompensably disabling, which produced a combined rating of 10 percent according to Table 1 of 38 C.F.R. § 4.25 (2010).  Therefore, his service-connected disabilities fail to meet the percentage rating standards for schedular TDIU under 38 C.F.R. § 4.16(a).

Prior to January 2, 2004, the only piece of clinical evidence even somewhat contemporaneous to this period that addressed the severity of the Veteran's PTSD was a VA examination conducted in March 1989; otherwise the record is devoid of any contemporaneous evidence addressing the severity of PTSD.  There are no records pertinent to the Veteran's hemorrhoids.  The records also reflect that the Veteran reported having 14 years of education, indicating that he has at least a 12-year high school diploma.  The March 1989 VA psychiatric examination report shows that the Veteran complained of sleep disturbance, nightmares, hypervigilance, exaggerated startle response, low mood, withdrawal, disinterest in activities, poor self care, and irritability. He was divorced and lived with his brother.  Although he was noted to have an unstable job history, at the time of the examination he owned a freelance carpentry business, which had developed during the course of the past few years, and he was able to find as much work as he needed through word-of-mouth references.  When he was not working, he was interested in scuba diving, which he had become involved with in the past two years.  In addition to carpentry, his reported work experience was in building maintenance (which he reportedly quit because he found the work to be boring) and scuba diving equipment repair.  He had a more developed social life than he did during the previous years and had become very active in the Vietnam veterans affairs as acting president of San Fernando Valley Vietnam Veterans, which involved a great deal of time with paperwork, telephone calls, interventions with veterans, and attending social functions.  He was motivated when other people were needy or depressed, and was often called out to talk to people who were suicidal.  He had two daughters with whom he had a good relationship.  On mental status examination he was oriented and cooperative and deemed to be intelligent and articulate.  He had some range of affect and his overall mood was mildly to moderately depressed.  He had no suicidal ideation.  The diagnoses were PTSD and dysthymic disorder.  

The Veteran's claims file reflects that as of October 1993, the Veteran's VA benefit payments had been suspended because his benefit checks were returned as undeliverable and he failed to inform VA of his current residential or mailing address of record.  Thereafter, no further activity is shown in his claims file until January 2, 2004, when VA received his claim for an increased rating for PTSD.  According to the Veteran's written statements, he had left his residence and wandered around for years, estranged from society in general and his siblings and their families in particular.

At this juncture, the Board takes note of the September 2010 private psychiatric examination report of psychiatrist Robert Baxter Nisbet, M.D., who noted by history that the Veteran had never been psychiatrically hospitalized for his PTSD.  This is also substantiated by the objective clinical record, which reflects that he never received inpatient treatment for his service-connected psychiatric illness.  Dr. Nesbit opined that it was more likely than not that the Veteran was unemployable as a result of his PTSD as of 1995, based on the accounts of the Veteran and his lay witnesses regarding his psychiatric symptoms, including paranoia, depression, anxiety, and social estrangement for the period from 1993 onwards.  According to Dr. Nisbet, the Veteran reported having earned a high school equivalency diploma and attended college to study marine biology.  Dr. Nisbet also cited a March 2006 VA psychiatric examination showing that the Veteran reported that he last held a regular job in 1995 as a carpenter, but that since then he now only worked occasionally, doing small handyman jobs on a temporary and erratic basis.

The Board has considered the pertinent evidence of record and finds that the Veteran has not met the criteria for entitlement to a TDIU at any time during the period from January 2, 2003 to January 1, 2004.  The Veteran's hemorrhoids for the time period in question were, and have since remained noncompensably disabling, and his PTSD was no more than 10 percent disabling.  This rating determination is final, and thus the Veteran has not met the minimum rating criteria for a TDIU pursuant to 38 U.S.C.A. § 4.16(a).  Therefore, in view of the foregoing discussion, the Board finds no basis to allow his claim for a TDIU on a schedular basis for the period prior to January 2, 2004.  

Having reviewed the record, the Board also finds that the evidence does not suggest that the Veteran's case is outside the norm, requiring extraschedular consideration.  The Board does not doubt that the Veteran's service-connected disabilities had an effect on his employability prior to January 2, 2004, as evidenced by his 10 percent combined rating in effect at that time, but there is no objective evidence that he was frequently hospitalized for PTSD during this time or any time since.  The Board acknowledges Dr. Nesbit's opinion that the Veteran's PTSD rendered him unemployable as of 1995.  However, the Board also observes that Dr. Nesbit's opinion was based almost entirely on the subjective accounts of the Veteran and his lay witnesses.  While they are competent to provide statements regarding the perceived or observable aspects of his psychiatric symptoms (Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board finds that their statements are not reliably credible for the period in question due to the inherent subjectiveness of their account, which is further influenced by self-serving factors such as an interest in obtaining monetary compensation.  Thusly, the probative value of Dr. Nesbit's opinion is significantly lessened as a result of being predicated on the subjective and less-than-credible statements of the Veteran and his lay witnesses, and does not provide a basis for referral for extraschedular consideration.  Furthermore, Dr. Nesbit's opinion veers dangerously close to being speculative, given that his opinion is not founded on any available clinical evidence contemporaneous with the time period prior to January 2, 2004.   Even if the Board were to accord greater credibility to Dr. Nesbit's statement, it would not form the basis for favorable action by the Board.  He does not identify a date within the time period at issue, i.e., January 2, 2003 to January 1, 2004, on which the Veteran became unemployable.  See VAOPGCPREC 12-98.  Rather, he supplies a date many years earlier.  Under these circumstances, the Board finds no basis to refer the TDIU claim to the Director of Compensation and Pension Service for extraschedular consideration for the period prior to January 2, 2004.  


ORDER

A TDIU for the period prior to January 2, 2004, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


